                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Duncan E. Giles,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00191-DCK
                                      )
                 vs.                  )
                                      )
          National Railroad           )
      Passenger Corporation, and
               Amtrak
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 15, 2021 Order.

                                               July 15, 2021
